DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 07/14/2022 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the specification has/have overcome the objection(s). 
With respect to the specification objection(s), applicant’s amendment(s) to the specification has/have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s argument about the scope of the term “on” in applicant’s specification and applicant's amendment(s) to the claim(s) has/have overcome all of the previous rejection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 102/103, applicant’s amendment(s) to the claim(s) and applicant’s argument that the disclosure in Lawton is insufficient to reasonably disclose or suggest to include a quartz plate together with a porous fused silicate plate in one build plate (pg. 2 of remarks) have overcome the rejections. 
With respect to the double patenting claim rejection(s), applicant’s amendment(s) to the claim(s) and applicant’s arguments that the instant claims are patentably distinct from claims of the reference patents and reference application discussed during the interview on 08/09/22 (see interview summary attached) have overcome the rejections.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura M. Kelley on 08/09/2022.
The application has been amended as follows: 
In the Claims:
In line 2 of claim 10, change “on the on the base upper surface” to --on the base upper surface--.
In line 25 of claim 12, change “forming a three-dimensional object,” to --forming a three-dimensional object;--.
In line 27 of claim 12, change “the adhesive layer configured to adhere the sheet to the planar base;;” to --the adhesive layer configured to adhere the sheet to the planar base;--.
In line 2 of claim 19, change “poly(dimethylsiloxane) (PDMS)composite” to -- poly(dimethylsiloxane) (PDMS) composite--.
In line 3 of claim 20, change “poly(dimethylsiloxane) (PDMS)composite” to -- poly(dimethylsiloxane) (PDMS) composite--.
In line 2 of claim 21, change “on the on the base upper surface” to --on the base upper surface--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented by Attorney Kelley in the Remarks submitted on 07/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743